Jacobs v Metropolitan Transp. Auth. (2019 NY Slip Op 03689)





Jacobs v Metropolitan Transp. Auth.


2019 NY Slip Op 03689


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Friedman, J.P., Renwick, Kapnick, Kahn, Oing, JJ.


9287 154652/14E

[*1]Sander Jacobs, Plaintiff-Appellant,
vMetropolitan Transportation Authority, et al., Defendants-Respondents.


Morelli Law Firm PLLC, New York (Sara A. Mahoney of counsel), for appellant.
Lewis Brisbois Bisgaard & Smith LLP, New York (James M. Strauss of counsel), for respondents.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered April 13, 2018, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in this action where plaintiff was injured while attempting to disembark a bus from the rear emergency door. The record shows that defendants satisfied the duty of a common carrier to provide a clear, direct
and safe path of egress, namely the front door of the bus (see Abraham v Port Auth. of N.Y. & N.J., 29 AD3d 345, 347 [1st Dept 2006]; Blye v Manhattan & Bronx Surface Tr. Operating Auth., 124 AD2d 106, 109 [1st Dept 1987], affd 72 NY2d 888 [1988]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK